EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kogan on January 24, 2022.
The application has been amended as follows: 
Claim 1, Line 7: --and-- has been inserted before “a top edge”, in order to correct a grammatical error. 
Claim 1, Line 9: “region;” has been deleted and replaced with --region curving downwards from a center of the top edge,--, in order to adequately define the structure intended by concave. 
Claim 1, Line 11: “curved” has been deleted in order to maintain uniform and consistent claim terminology.
Claim 1, Line 12: “curved” has been deleted in order to maintain consistent terminology. 
Claim 1, Line 14: “curved” has been deleted in order to maintain consistent terminology.
Claim 1, Line 15: “curved” has been deleted in order to maintain uniform and consistent terminology.
Claim 1, Line 17: “curved” has been deleted in order to maintain consistent terminology.

Claim 12, Line 6: --the top edge including-- has been inserted before “a concave”, in order to overcome a 112(b) issue. 
Claim 12, Line 8: “curved region extending at least in part upwardly relative to one end of the concave curved central” has been deleted and replaced with --region extending from one end of the concave central--, in order to overcome 112(a) and (b) issues and in order to maintain uniform and consistent claim terminology. 
Claim 12, Line 9: “at least in part upwardly relative to” has been deleted and replaced with --from--, in order to overcome 112(a) and (b) issues.
Claim 12, Line 10: “curved” has been deleted in order to maintain consistent claim terminology.
Claim 12, Line 11: “curved” has been deleted in order to maintain uniform and consistent claim terminology.
Claim 12, Line 12: “curved” has been deleted in order to maintain consistent claim terminology.
Claim 18, Line 1: the dependency of the claim has been changed from “claim 1” to --claim 12--, in order to avoid a double patenting issue with claim 11. 
Claims 19-21 have been cancelled as they are not in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734

/JES F PASCUA/Primary Examiner, Art Unit 3734